DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 2, 2022.  Applicant’s attention is also drawn to Examiner’s withdrawal of claims 13-17, as said claims are best represented by species II (i.e., Figs. 7-1 through 8-3.  As such, claims 10 and 13-20 are withdrawn and claims 1-9, 11, and 12 are examined in the present Office Action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 9 of this application includes limitations that use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 6,366,440 to Kung.  Kung discloses a closure device (3), the closure device comprising: a first magnet (4) configured to be positioned in a first

object (31); a housing (containing display 321, not numbered) configured to be positioned in a second object (32), the housing including: a top end (i.e., with button 621), a second magnet (5) positioned in the housing, and at least one adjustment mechanism (6) connected to the housing that is configured to move the second magnet (5) in at least one direction (i.e., linearly) relative to the top of 32) to the housing to alter a magnetic force between the first magnet and the second magnet when the first magnet is positioned proximate the top end of the housing.  See Figs, 2-4 and the corresponding specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang.  Regarding claims 16-19, although not specifically taught by Kang, the 


Examiner takes Official Notice that providing each of the claimed adjustment mechanisms (i.e., a screw, a cam, a shim or a wedge, respectively), to translate the second magnet to the housing would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, since each of the mechanical devices would provide equivalent means for interfacing with the device of Kang and are known equivalents within the level of ordinary skill in the art.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of U.S. Patent No. 6,929,291 to Chen.  Regarding claim 5, Kang discloses the closure device of claim 1 as substantially claimed, except for the at least one adjustment mechanism including a rotational axis configured to rotate a pole of the second magnet relative to the housing.  
Chen discloses a magnetic lock for electronic devices having upper and lower housings, including the at least one adjustment mechanism (20) including a rotational axis configured to rotate a pole of the second magnet (21) relative to the housing (61).  See Figs. 4-6.



It would have obvious to a person having ordinary skill in the art at the time of the filing of the invention, to modify the adjustment mechanism device of Kang to include a rotational axis configured to rotate a pole of the second magnet, as taught by Chen, to allow for a more compact opening usage of the magnetic fastener in the electronic device.
Regarding claim 7, Kang discloses the closure device of claim 1 as substantially claimed, except for the device comprising a spring opposite the adjustment mechanism to apply a force to the second magnet toward the adjustment mechanism.
Chen discloses the magnetic lock as mentioned above having a spring (47) opposite the adjustment mechanism (46) to apply a force to the second magnet (20/21) toward the adjustment mechanism.  See Figs. 4 and 5.
It would have obvious to a person having ordinary skill in the art at the time of the filing of the invention, to modify the adjustment mechanism device of Kang to include a spring opposite the adjustment mechanism, as taught by Chen, to allow for automatic resetting of the lock mechanism into the original position.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of U.S. Pat. Appl. Publ. No. US2008/0186683 to Ligtenberg et al.  Kang discloses the closure device of claim 1 as substantially claimed, except for the at least one adjustment mechanism including a threaded carrier fixedly attached to the second magnet and configured to translate the second magnet relative to the housing as a portion of the threaded carrier is rotated.
Ligtenberg discloses a magnetic latch mechanism for a laptop computer (see Fig. 1 and 2A-2D) having a threaded carrier (120) fixedly attached to the second magnet (122) and configured to translate the second magnet relative to the housing (140) as a portion of the threaded carrier (120) is rotated.
It would have obvious to a person having ordinary skill in the art at the time of the filing of the invention, to modify the adjustment mechanism device of Kang to include a threaded carrier fixedly attached to the second magnet, as taught by Ligtenberg, to allow for incremental adjustment of the magnetic force.
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of U.S. Pat. Appl. Publ. No. US2002/0133907 to Oshima et al. (i.e., “Oshima” hereinafter).  Regarding claim 9, Kang discloses an electronic device (3), the electronic device comprising a first portion (31); a second portion 

(32) movably connected to the first portion (31); a hinge (not shown) connecting the first portion to the second portion, the hinge having a closed position and an open position (see ABSTRACT).  Kang as discloses the device having a closure device configured to bias the hinge toward the closed position, the closure device including: a first magnet (4) configured to be positioned in a first portion, a housing (containing display 321, not numbered) positioned in the second portion (32), the housing including: a top end (i.e., with button 621), a second magnet (5) positioned in the housing, and at least one adjustment mechanism means (6) for altering a magnetic force between the first magnet (4) and the second magnet (5) when the first magnet is positioned proximate the top end of the housing.  See Figs, 2-4 and the corresponding specification.  Kang does not teach the electronic device having an open biasing element configured to bias the hinge toward the open position.
Oshima discloses a hinge assembly for an electronic device having an open biasing element (4) configured to bias the hinge toward the open position.  See Fig. 3 and the corresponding specification.



It would have obvious to a person having ordinary skill in the art at the time of the filing of the invention, to modify the device of Kang to include an open biasing element configured to bias the hinge toward the open position, as taught by Oshima, to allow for intermittent control or placement of the upper housing of the device with respect the lower housing of Kang.
Regarding claim 11, Kang in view of Oshima disclose the closure device of claim 9 as substantially claimed, but does not expressly teach the open biasing element providing greater force than the closure device when the hinge is more than 10° from the closed position.
Examiner takes Official Notice that it is well-known in the art of hinged electronic devices to determine a specific angle or range of angles along with a desired amount of force best utilized more movement of the hinge.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the as claimed angle for optimum usage of the device. 
Regarding claim 12, Kang in view of Oshima disclose the closure device of claim 9 as claimed, the open biasing element being a spring in the hinge.  See Fig. 3 of Oshima.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
August 13, 2022